Moore, J.
Plaintiff is the ownpr of a lot of ground abutting abutting about fifty 'feet on Tusculum avenue by 123 59 feet on Morris Place, the former being the breadthwise side, and the latter the lengthwise side. The improvement on the lot consists of a frame dwelling house, with its architectural side on Tusculum avenue, and its side construction on Morris Place; also a substantial wooden fi-nce around the outside lot lines, about' twelve or thirteen feet from the building on both streets, and with a gate-way opposite the door-way on Tusculum avenue, and another opposite a door-way and entrance to the side and rear portion of the building with a permanent cement pathway from such door way to the gate-way on the sidewalk and street line, affording ingress and egress to and from the dwelling and the street.
The question is, whether the lot of plaintiff is subject to an ordinary assessment for the improvement of the highway on the lengthwise side, as a front, in accordance with the statutes governing the assessment, in force at the time of the passage of the ordinance to improve, and which ordinance to improve authorized an assessment by the front foot.
We hold that when a lot is bounded breadthwise by a street, and lengthwise by another street, and the improvement thereon contains gates in fences leading to the buildings, and a substantial path way all in use as a means of ingress and egress to and from such buildings, such lot fronts upon both streets, within the construction given by the court in Haviland v. City of Columbus, recently decided by the Supreme Court of Ohio.
Judgment for defendants.
This finding applies to Greenwald, Kennedy, Cochonower and Broad-well.
Hunt and Smith, JJ., concurring.